DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PELOZA et al. (US Patent Application Publication 20200083627 A1).
As per claim 1, PELOZA teaches a connector 100, which is mateable with a mating connector 200 along an up-down direction (seen in figure 1 and 4), wherein: the connector 100 is to be mounted on a substrate 12 in the up-down direction (seen in figure 1 and 4); the mating connector 200 comprises a plurality of mating contact portions (along 216) and two protruding blocks 106; the protruding blocks 106 protrude along the up-down direction (seen in figure 1 and 4); the protruding blocks 106 are located apart from each other in a pitch direction perpendicular to the up-down direction (seen in figure 1 and 4); each of the protruding blocks 106 is provided with a mating locking portion 206; the connector 100 comprises a plurality of terminals 110, a housing 102, two guide members (along 106) and two locking portions 104; the terminals 110 correspond to the mating contact portions (along 216), respectively; each of the terminals 110 has a contact portion (along 110) which is brought into contact with the mating contact portion (along 110) corresponding thereto in a mated state (seen in figure 1) that the connector 100 and the mating connector 200 are mated with each other; the housing 102 holds the terminals 110; the terminals 110 are arranged in the pitch direction; the housing 102 has end faces at both ends thereof in the pitch direction; the end faces correspond to the protruding blocks 106, respectively; the locking portions 104 lock the mated state (seen in figure 1) together with the mating locking portions 206; the guide members (along 106) are distinct and separated from each other; each of the guide members (along 106) has a side portion 210 and two supporting portions (along 212) supporting the side portion 210; the guide members (along 106) correspond to the end faces, respectively, and thereby the side portion 210 and the supporting portions (along 212) correspond to one of the end faces; the side portion 210 is located apart from the end face corresponding thereto in the perpendicular direction; the side portion 210, the supporting portions (along 212) and the end face corresponding to the side portion 210 form a receiving portion 212; and the receiving portion 212 guides and receives the protruding block corresponding to the end face forming the receiving portion 212 when the connector 100 and the mating connector 200 are mated with each other.
As per claim 2, PELOZA teaches a connector 100, wherein: the lock portions correspond to the guide members (along 106), respectively; and each of the locking portions 104 is provided to the side portion 210 of the guide member corresponding thereto.
As per claim 3, PELOZA teaches a connector 100, wherein the side portion 210 and the supporting portions (along 212) are located apart from the substrate 12 when the connector 100 is mounted on the substrate 12.
As per claim 4, PELOZA teaches a connector 100, wherein: each of the guide members (along 106) further has at least one leg portion (see in figure 2 along 100) to be fixed to the substrate 12; the at least one leg portion (see in figure 2 along 100) extends downward from at least one of the supporting portions (along 212); the at least one leg portion (see in figure 2 along 100) is located inward of the end faces of the housing 102 in the pitch direction at least in part; outside each of the end faces of the housing 102 in the pitch direction and under the side portion 210 and the supporting portions (along 212) in the up-down direction (seen in figure 1 and 4), a lower space (adjacent to 12, seen in figure 3) is formed to communicate with the receiving portion 212; and the guide members (along 106) are not located in the lower space (adjacent to 12, seen in figure 3) except for the at least one leg portion (see in figure 2 along 100).
As per claim 5, PELOZA teaches a connector 100, wherein: each of the locking portions 104 extends over a predetermined range in the up-down direction (seen in figure 1 and 4); and the contact portion (along 110) of each of the terminals 110 is located within the predetermined range in the up-down direction (seen in figure 1 and 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831